Case 1:18-cv-22059-LFL Document 32 Entered on FLSD Docket 10/15/2018 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-CV-22059-LOUIS


 JORGE L MENDEZ, FELIPE RAUL LA
 ROSA, PEDRO GARCIA PEREZ,
 YOSLANDY SAN MARTIN, and all others
 similarly situated under 29 U.S.C. § 216(b),

         Plaintiffs,

 v.

 INTEGRATED TECH GROUP, LLC,

       Defendant.
 ____________________________________/


        GENERAL ORDER ON DISCOVERY OBJECTIONS AND PROCEDURES

         This matter is before the Court sua sponte. In order to efficiently resolve discovery

 disputes, the parties are hereby notified that the following rules apply to discovery objections

 before this Court.

      1. Vague, Overly Broad and Unduly Burdensome

         Parties shall not make nonspecific boilerplate objections. Such objections do not comply

 with Local Rule 26.1(e)(2)(A), which provides, when an objection is made to any interrogatory

 or sub-part thereof or to any document request under Federal Rule of Civil Procedure 34, the

 objection shall state with specificity all grounds. Blanket, unsupported objections that a

 discovery request is “vague, overly broad, or unduly burdensome” are, by themselves,

 meaningless, and disregarded by the Court. A party objecting on these bases must explain the

 specific and particular ways in which a request is vague, overly broad, or unduly burdensome.

 See Fed. R. Civ. P. 33(b)(4) and 34(b)(2)(B); Panola Land Buyer's Assn. v. Shuman, 762 F.2d

                                                1
Case 1:18-cv-22059-LFL Document 32 Entered on FLSD Docket 10/15/2018 Page 2 of 7



 1550, 1559 (11th Cir. 1985) (citing Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982))

 (“a party resisting discovery ‘must show specifically how . . . each interrogatory is not relevant

 or how each question is overly broad, burdensome or oppressive.’”). If a party believes that the

 request is vague, that party shall attempt to obtain clarification prior to objecting on this ground.

    2. Irrelevant or Not Reasonably Calculated to Lead to Admissible Evidence

        An objection that a discovery request is not relevant must include a specific explanation

 describing why the request lacks relevance. An objection that a discovery request is “not

 reasonably calculated to lead to admissible evidence” is an outdated type of objection, as that

 language no longer defines the scope of discovery under Federal Rule of Civil Procedure

 26(b)(1). The current version defines the scope of discovery as being “nonprivileged matter that

 is relevant to any party’s claim or defense and proportional to the needs of the case” -- and then

 lists several factors to analyze. The Court reminds the parties that the Federal Rules provide that

 information within this scope of discovery “need not be admissible in evidence” to be

 discoverable. See Fed. R. Civ. P. 26(b)(1); see Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

 340, 351-52 (1978).

    3. Objections Based Upon Scope

        If there is an objection based upon an unduly broad scope, such as time frame or

 geographic location, discovery should be provided as to those matters within the scope that is not

 disputed. For example, if discovery is sought nationwide for a ten-year period, and the

 responding party objects on the grounds that only a five-year period limited to activities in the

 State of Florida is appropriate, the responding party shall provide responsive discovery falling

 within the five-year period as to the State of Florida.

    4. Formulaic Objections Followed by an Answer



                                                   2
Case 1:18-cv-22059-LFL Document 32 Entered on FLSD Docket 10/15/2018 Page 3 of 7



        Parties shall not recite a formulaic objection followed by an answer to the request.

 Federal Rule of Civil Procedure 34(b)(2)(c) specifically requires an objection to state whether

 any responsive materials are being withheld. See Civil Discovery Standards, 2004 A.B.A. Sec.

 Lit. 18; see also S.D. Fla. L.R. 26.1(e)(2)(A). Counsel shall include in the answer a clear

 statement   that   all   responsive   documents/information   identified   have   in   fact   been

 produced/provided, or otherwise describe the category of documents/information that have been

 withheld on the basis of the objection.

    5. Objections Based upon Privilege

        Generalized objections asserting attorney-client privilege or work product doctrine do not

 comply with the Local Rules. Local Rule 26.1(e)(2)(B) requires that objections based upon

 privilege identify the specific nature of the privilege being asserted, as well as identify such

 things as the nature and subject matter of the communication at issue, the sender and receiver of

 the communication and their relationship to each other, among others. Parties are instructed to

 review this Local Rule carefully, and refrain from objections in the form of: “Objection. This

 information is protected by attorney-client and/or work product privilege.” If a general objection

 of privilege is made without attaching a proper privilege log, the objection of privilege may be

 deemed waived.

    6. Objections to Scope of 30(b)(6) Notices for Depositions

        Objections to the scope of a deposition notice shall be raised by timely serving those

 objections upon the opposing party in advance of the deposition, not by filing a motion for

 protective order seeking anticipatory review before the deposition. See King v. Pratt & Whitney,

 161 F.R.D. 475 (S.D. Fla. 1995); New World Network Ltd. v. M/V Norwegian Sea, No. 05-22916

 CIV, 2007 WL 1068124, at *5 (S.D. Fla. Apr. 6, 2007). The “better procedure to follow for the



                                                 3
Case 1:18-cv-22059-LFL Document 32 Entered on FLSD Docket 10/15/2018 Page 4 of 7



 proper operation of the Rule is for a corporate deponent to object to the designation topics that

 are believed to be improper and give notice to the requesting party of those objections, so that

 they can either be resolved in advance or otherwise. The requesting party has the obligation to

 reconsider its position, narrow the scope of the topic, or otherwise stand on its position and seek

 to compel additional answers if necessary, following the deposition.” Direct Gen. Ins. Co. v.

 Indian Harbor Ins. Co., No. 14-20050-CIV, 2015 WL 12745536, at *1 (S.D. Fla. Jan. 29, 2015).

    7. Burden to Sustain Objections

        To show that the requested discovery is objectionable, the burden is on the objecting

 party to demonstrate with specificity how the objected-to request is unreasonable. Rossbach v.

 Rundle, 128 F. Supp. 2d 1348, 1354 (S.D. Fla. 2000); Dunkin’ Donuts, Inc. v. Mary’s Donuts,

 Inc., 2001 WL 34079319 (S.D. Fla. 2001); Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691,

 695 (S.D. Fla. 2007). Failure to satisfy this burden will result in entry of an order compelling

 discovery under Rule 37. Failure to show that the objecting party’s position was substantially

 justified will result in entry of monetary sanctions under that Rule. If the burden to sustain an

 objection is satisfied, the requesting party will have to show with specificity how the information

 is relevant and necessary, and proportional to the particular needs of the case. Lombardi v. NCL

 (Bahamas) Ltd., No. 15-20966-CIV, 2015 WL 12085849, at *1 (S.D. Fla. Dec. 11, 2015).

    8. Discovery Dispute Procedure

        If a bona fide discovery dispute arises notwithstanding these guidelines, the parties must

 first confer in a good faith effort to resolve the dispute in compliance with S.D. Fla. L.R.

 7.1(a)(3). Counsel must under this Local Rule certify that good faith efforts were made and

 describe those efforts by date and means of communication (in person or telephonic; Email

 correspondence alone does not constitute a sufficient conferral). An adequate certificate of



                                                 4
Case 1:18-cv-22059-LFL Document 32 Entered on FLSD Docket 10/15/2018 Page 5 of 7



 conference almost always requires at least one, if not more, personal communication between

 counsel. The Court may deny relief if counsel fails to abide by this obligation or fails to certify

 compliance with the Rule.

        Except as provided below, discovery disputes shall not be raised by filing discovery

 motions under Rule 37. If, after conferring, parties are unable to resolve their discovery disputes

 without Court intervention, the party seeking to enforce a discovery obligation or obtain

 protection from such an obligation (the “movant”) may request a hearing by sending an email to

 louis@flsd.uscourts.gov. The subject line of the email shall be “Request for Discovery Hearing”.

 The email shall provide the Court with two proposed dates within the following fourteen

 business days where all parties are available. The email shall state the amount of time that the

 parties anticipate needing for the hearing. The email shall be copied to all counsel, and shall

 certify that the moving party has conferred with opposing counsel and confirmed opposing

 counsel’s availability on the proposed dates.

        On the same day that the Court confirms an available time on the discovery calendar, the

 movant shall file a Notice of Hearing (and calendaring a “Discovery Hearing” on the ECF

 system when prompted). The Notice of Hearing shall specify the substance of the discovery

 matter to be heard. For example, “The Parties dispute the appropriate time frame for Plaintiff’s

 Interrogatory Nos. 1, 5, 6-9,” or “The Parties dispute the number of depositions permitted.” The

 Notice shall also include a certificate of good faith that complies with Local Rule 7.1(a)(3).

        The parties shall provide the undersigned a copy of all source materials relevant to the

 discovery dispute via scanned PDF document that is emailed to the CM/ECF mailbox

 (louis@flsd.uscourts.gov), no later than noon two business days preceding the discovery

 calendar. (For example, if the dispute concerns interrogatories, the interrogatories at issue and



                                                  5
Case 1:18-cv-22059-LFL Document 32 Entered on FLSD Docket 10/15/2018 Page 6 of 7



 the response thereto shall be provided to the undersigned’s Chambers.) With respect to issues

 involving privilege disputes, the party with the burden of persuasion on a privilege claim has the

 obligation to present to the Court, no later than the time of the hearing, sworn evidence if

 necessary to satisfy that burden. The failure to present that sworn evidence by the scheduled

 hearing may be deemed by the Court a waiver of the privilege absent a showing of good cause.

         If a motion for protective order is required for a particular dispute under Rule 26(c), Rule

 30(d)(3), or Local Rule 26.1.(g)(3), it must be served (not filed) on the opposing party as soon as

 possible and should not be submitted on the eve of the contested event. The failure to timely

 preserve an objection for that purpose may be deemed a waiver. But if a deposition scheduling

 dispute arises prior to a deposition, the service of the motion followed by a good faith conference

 to resolve the dispute will be sufficient to preserve the issues involved without fear of waiver

 prior to the Court resolving the dispute at a discovery conference. See also S.D. Fla. L.R.

 26.1(h). If the parties do not thereafter reach agreement to resolve the dispute, the moving party

 shall schedule the matter at the next available discovery calendar.

         Discovery disputes must be raised timely as required by S.D. Fla. L.R. 26.1(g)(1). The

 Court strictly enforces this Rule, and interprets the thirty-day window as the opportunity during

 which good faith resolution efforts must be made (subject to the seven-day agreed extension

 permitted by the rule).    The Court also enforces Rule 26.1(d) that requires that all discovery,

 including resolution of discovery disputes, be fully completed prior to the expiration of the

 discovery cutoff. The parties are generally free to engage in agreed-upon discovery after the

 cutoff date; but by virtue of the Rule, no Court intervention or remedy will be available to either

 party after the cutoff date.




                                                  6
Case 1:18-cv-22059-LFL Document 32 Entered on FLSD Docket 10/15/2018 Page 7 of 7



        It is the intent of this procedure to minimize the necessity of motions. The Court expects

 all parties to engage in reasonable compromise to facilitate the resolution of their discovery

 disputes.

        DONE AND ORDERED in Chambers at Miami, Florida, this 15th day of October, 2018.




                                                    LAUREN LOUIS
                                                    United States Magistrate Judge




                                                7
